     Case 2:21-cv-00296-CJC-KS Document 1 Filed 01/13/21 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiffs
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   CRAIG CUNNINGHAM, individually, ) Case No.
     and on behalf of all others similarly )
12   situated,                             ) CLASS ACTION
13                                         )
     Plaintiff,                            ) COMPLAINT FOR:
14
                                           )
15          vs.                            ) 1. NEGLIGENT VIOLATIONS OF
                                                THE TELEPHONE CONSUMER
16                                         )    PROTECTION ACT [47 U.S.C.
     JUICE SUPPLY COMPANY, and             )    §227(b)]
17   DOES 1 through 10, inclusive,         ) 2. WILLFUL VIOLATIONS OF
                                                THE TELEPHONE CONSUMER
18                                         )    PROTECTION ACT [47 U.S.C.
     Defendants.                           )    §227(b)]
19                                         )
20                                         ) DEMAND FOR JURY TRIAL
21                                         )

22
           1.     CRAIG CUNNINGHAM (“Plaintiff”) brings this Class Action
23
     Complaint for damages, injunctive relief, and any other available legal or equitable
24
     remedies, resulting from the illegal actions of JUICE SUPPLY COMPANY
25
     (“Defendant”), in contacting Plaintiff on Plaintiff’s cellular telephone, in violation
26
     of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”),
27
     thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal
28


                                 CLASS ACTION COMPLAINT
                                              -1-
     Case 2:21-cv-00296-CJC-KS Document 1 Filed 01/13/21 Page 2 of 9 Page ID #:2




 1   knowledge as to himself and his own acts and experiences, and, as to all other
 2   matters, upon information and belief, including investigation conducted by his
 3   attorneys.
 4         2.     The TCPA was designed to prevent calls and messages like the ones
 5   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 6   “Voluminous consumer complaints about abuses of telephone technology – for
 7   example, computerized calls dispatched to private homes – prompted Congress to
 8   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 9         3.     In enacting the TCPA, Congress intended to give consumers a choice
10   as to how creditors and telemarketers may call them, and made specific findings
11   that “[t]echnologies that might allow consumers to avoid receiving such calls are
12   not universally available, are costly, are unlikely to be enforced, or place an
13   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
14   end, Congress found that
15                [b]anning such automated or prerecorded telephone calls to the
16                home, except when the receiving party consents to receiving the
17                call or when such calls are necessary in an emergency situation
18                affecting the health and safety of the consumer, is the only
19                effective means of protecting telephone consumers from this
20                nuisance and privacy invasion.
21   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
22   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
23   purpose).
24         4.     Congress also specifically found that “the evidence presented to the
25   Congress indicates that automated or prerecorded calls are a nuisance and an
26   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
27   Mims, 132 S. Ct. at 744.
28         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:21-cv-00296-CJC-KS Document 1 Filed 01/13/21 Page 3 of 9 Page ID #:3




 1   TCPA case regarding calls to a non-debtor similar to this one:
 2
 3                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 4                Act curtails the use of automated dialers and prerecorded messages to
 5                cell phones, whose subscribers often are billed by the minute as soon
                  as the call is answered—and routing a call to voicemail counts as
 6
                  answering the call. An automated call to a landline phone can be an
 7                annoyance; an automated call to a cell phone adds expense to
 8                annoyance.
 9         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

10         6.     The Ninth Circuit recently affirmed certification of a TCPA class case

11   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

12   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

13                                Jurisdiction and Venue

14         7.     Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s

15   claims arise under a law of the United States, the TCPA.

16         8.     Venue is proper in the United States District Court for the Central

17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants reside

18   in Los Angeles County, California.

19                                         Parties

20         9.     Plaintiff is, and at all times mentioned herein was, a natural person and

21   citizen and resident of the State of Texas. Plaintiff is, and at all times mentioned

22   herein was, a “person” as defined by 47 U.S.C. § 153(39).

23         10.    Defendant JUICE SUPPLY COMPANY (hereinafter “Defendant”),is

24   an electronic cigarette company, and is a “person” as defined by 47 U.S.C. §

25   153(39).

26         11.    The above named Defendant, and its subsidiaries and agents, are

27   collectively referred to as “Defendants.” The true names and capacities of the

28   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are



                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 2:21-cv-00296-CJC-KS Document 1 Filed 01/13/21 Page 4 of 9 Page ID #:4




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6          12.   Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendants was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                                   Factual Allegations
13          13.   Beginning in or about February of 2020, Plaintiff received unsolicited
14   text messages from Defendants on his cellular telephone number ending in -9191.
15          14.   During this time, Defendants began to use Plaintiff’s cellular telephone
16   for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
17   via text messages, including text messages sent to and received by Plaintiff on or
18   about February 27, 2020, and March 5, 2020, from Defendants.
19          15.   In total, Defendant sent approximately 23 unsolicited text messages to
20   Plaintiff.
21          16.   Defendant’s text messages originated from telephone number 741-21.
22          17.   The text message placed to Plaintiff’s cellular telephone were placed
23   via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §
24   227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
25          18.   The telephone number that Defendants, or their agent, contacted was
26   assigned to a cellular telephone service that Plaintiff is charged for pursuant to 47
27   U.S.C. § 227 (b)(1).
28          19.   These text messages constituted calls that were not for emergency


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-00296-CJC-KS Document 1 Filed 01/13/21 Page 5 of 9 Page ID #:5




 1   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
 2         20.    Plaintiff was never a customer of Defendants and never provided his
 3   cellular telephone number to Defendants for any reason whatsoever. Accordingly,
 4   Defendants and their agent never received Plaintiff’s prior express consent to
 5   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
 6         21.    These telephone calls by Defendants, or their agents, violated 47
 7   U.S.C. § 227(b)(1).
 8                                CLASS ALLEGATIONS
 9         22.    Plaintiff brings this action on behalf of himself and on behalf of and
10   all others similarly situated (“the Class”).
11         23.    Plaintiff represents, and is a member of, the Class, defined as follows:
12
                  All persons within the United States who received any
13                unsolicited text messages from Defendants which text
14                message was not made for emergency proposes or with
                  the recipient’s prior express consent within the four years
15
                  prior to the filing of this Complaint through to the date of
16                class certification
17
           24.    Defendants and their employees or agents are excluded from the Class.
18
     Plaintiff does not know the number of members in the Class, but believes the Class
19
     members number in the hundreds of thousands, if not more. Thus, this matter
20
     should be certified as a Class action to assist in the expeditious litigation of this
21
     matter.
22
           25.    Plaintiff and members of the Class were harmed by the acts of
23
     Defendants in at least the following ways: Defendants, either directly or through
24
     their agents, illegally contacted Plaintiff and the Class members via their cellular
25
     telephones by using marketing and text messages, thereby causing Plaintiff and the
26
     Class members to incur certain cellular telephone charges or reduce cellular
27
     telephone time for which Plaintiff and the Class members previously paid, and
28


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:21-cv-00296-CJC-KS Document 1 Filed 01/13/21 Page 6 of 9 Page ID #:6




 1   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
 2   members were damaged thereby.
 3         26.    This suit seeks only damages and injunctive relief for recovery of
 4   economic injury on behalf of the Class, and it expressly is not intended to request
 5   any recovery for personal injury and claims related thereto. Plaintiff reserves the
 6   right to expand the Class definition to seek recovery on behalf of additional persons
 7   as warranted as facts are learned in further investigation and discovery.
 8         27.    The joinder of the Class members is impractical and the disposition of
 9   their claims in the Class action will provide substantial benefits both to the parties
10   and to the court. The Class can be identified through Defendant’s records or
11   Defendant’s agent’s records.
12         28.    There is a well-defined community of interest in the questions of law
13   and fact involved affecting the parties to be represented. The questions of law and
14   fact to the Class predominate over questions which may affect individual Class
15   members, including the following:
16                a.     Whether, within the four years prior to the filing of this
17                       Complaint, Defendants or their agents sent any text messages to
18                       the Class (other than a message made for emergency purposes
19                       or made with the prior express consent of the called party) to a
20                       Class member using any automatic dialing system to any
21                       telephone number assigned to a cellular phone service;
22                b.     Whether Plaintiff and the Class members were damaged
23                       thereby, and the extent of damages for such violation; and
24                c.     Whether Defendants and their agents should be enjoined from
25                       engaging in such conduct in the future.
26         29.    As a person that received at least one marketing and text message
27   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
28   of the Class. Plaintiff will fairly and adequately represent and protect the interests


                                  CLASS ACTION COMPLAINT
                                                -6-
     Case 2:21-cv-00296-CJC-KS Document 1 Filed 01/13/21 Page 7 of 9 Page ID #:7




 1   of the Class in that Plaintiff has no interests antagonistic to any member of the Class.
 2         30.    Plaintiff and the members of the Class have all suffered irreparable
 3   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
 4   action, the Class will continue to face the potential for irreparable harm. In addition,
 5   these violations of law will be allowed to proceed without remedy and Defendants
 6   will likely continue such illegal conduct. Because of the size of the individual Class
 7   member’s claims, few, if any, Class members could afford to seek legal redress for
 8   the wrongs complained of herein.
 9         31.    Plaintiff has retained counsel experienced in handling class action
10   claims and claims involving violations of the Telephone Consumer Protection Act.
11         32.    A class action is a superior method for the fair and efficient
12   adjudication of this controversy. Class-wide damages are essential to induce
13   Defendants to comply with federal and California law. The interest of Class
14   members in individually controlling the prosecution of separate claims against
15   Defendants are small because the maximum statutory damages in an individual
16   action for violation of privacy are minimal. Management of these claims is likely
17   to present significantly fewer difficulties than those presented in many class claims.
18         33.    Defendants have acted on grounds generally applicable to the Class,
19   thereby making appropriate final injunctive relief and corresponding declaratory
20   relief with respect to the Class as a whole.
21                              FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                      47 U.S.C. §227(b).
24         34.    Plaintiff repeats and incorporates by reference into this cause of action
25   the allegations set forth above.
26         35.    The foregoing acts and omissions of Defendants constitute numerous
27   and multiple negligent violations of the TCPA, including but not limited to each
28   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular


                                 CLASS ACTION COMPLAINT
                                                -7-
     Case 2:21-cv-00296-CJC-KS Document 1 Filed 01/13/21 Page 8 of 9 Page ID #:8




 1   47 U.S.C. § 227 (b)(1)(A).
 2         36.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 3   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5         37.    Plaintiffs and the Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                           SECOND CAUSE OF ACTION
 8    Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                            Act
10                                      47 U.S.C. §227(b)
11         38.    Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above.
13         39.    The foregoing acts and omissions of Defendants constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
16   and in particular 47 U.S.C. § 227 (b)(1)(A).
17         40.    As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
19   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
20   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21         41.    Plaintiff and the Class members are also entitled to and seek injunctive
22   relief prohibiting such conduct in the future.
23                                PRAYER FOR RELIEF
24   WHEREFORE, Plaintiff requests judgment against Defendants for the following:
25                             FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                                      47 U.S.C. §227(b)
28                As a result of Defendant’s negligent violations of 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                               -8-
     Case 2:21-cv-00296-CJC-KS Document 1 Filed 01/13/21 Page 9 of 9 Page ID #:9




 1                §227(b)(1), Plaintiffs and the Class members are entitled to and
 2                request $500 in statutory damages, for each and every violation,
 3                pursuant to 47 U.S.C. 227(b)(3)(B).
 4                Any and all other relief that the Court deems just and proper.
 5                            SECOND CAUSE OF ACTION
 6    Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                            Act
 8                                    47 U.S.C. §227(b)
 9                As a result of Defendant’s willful and/or knowing violations of 47
10                U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
11                and request treble damages, as provided by statute, up to $1,500, for
12                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
13                U.S.C. §227(b)(3)(C).
14                Any and all other relief that the Court deems just and proper.
15                                    JURY DEMAND
16         42.    Pursuant to the Seventh Amendment to the Constitution of the United
17   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
18
           Respectfully submitted this 13th day of January, 2021.
19
20
                                      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
21
22                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
23
                                           Law Offices of Todd M. Friedman
24                                         Attorney for Plaintiffs
25
26
27
28


                                 CLASS ACTION COMPLAINT
                                               -9-
